Exhibit 10.1
Fifth Third Bank
Revolving Note

OFFICER No. 04009
$2,000,000.00   NOTE No. 0902074749-00026
July 30, 2008
(Effective Date)

     1. PROMISE TO PAY. On or before August 1, 2010 (the “Maturity Date”), the
undersigned, Streamline Health, Inc. fka LanVision, Inc., an Ohio corporation
located at 10200 Alliance Road Suite 200, Cincinnati, Hamilton County, Ohio
45242 (“Borrower”) for value received, hereby promises to pay to the order of
Fifth Third Bank, an Ohio banking corporation located at 38 Fountain Square
Plaza, Cincinnati, Hamilton County, Ohio 45263 for itself and as agent for any
affiliate of Fifth Third Bancorp (together with its successors and assigns, the
“Lender”) the sum of Two Million and 00/100 Dollars ($2,000,000.00) (the
“Borrowing”), plus interest as provided herein, less such amounts as shall have
been repaid in accordance with this Note. The outstanding balance of this Note
shall appear on a supplemental bank record and is not necessarily the face
amount of this Note, which record shall evidence the balance due pursuant to
this Note at any time.
Principal and interest payments shall be initiated by Lender in accordance with
the terms of this Note from Borrower’s account through BillPayer 2000®. Borrower
hereby authorizes Lender to initiate such payments from Borrower’s account
located at Fifth Third Bank, routing number 042000314 account number           .
Borrower acknowledges and agrees that use of BillPayer 2000® shall be governed
by the BillPayer 2000® Terms and Conditions, a copy of which Borrower
acknowledges receipt. Borrower further acknowledges and agrees to maintain
payments hereunder through BillPayer 2000® throughout the term of this Note.
Each payment hereunder shall be applied first to advanced costs, charges and
fees, then to accrued interest, and then to principal, which will be repaid in
inverse chronological order of maturity.
Subject to the terms and conditions hereof and in reliance upon the
representations and warranties of Borrower herein, Lender hereby extends to
Borrower a line of credit facility pursuant to which Lender, in its reasonable
discretion, may make loans hereunder to Borrower, on a revolving basis and upon
Borrower’s request from time to time during the term of this Note (each, a
“Revolving Loan”), provided that: (a) the aggregate principal amount borrowed
hereunder at any time shall not exceed the lesser of (i) the Borrowing, or
(ii) the Borrowing Base (as defined below) and (b) no Event of Default shall
exist or be caused thereby. Lender may create and maintain reserves from time to
time based on such credit and collateral considerations as Lender may deem
appropriate. Borrower may borrow, prepay, in whole or in part, and reborrow
hereunder; provided that, in the event that the principal amount of all
Revolving Loans outstanding at any one time under this Note shall exceed the
foregoing limits, Borrower shall immediately repay the amount of such excess to
Lender in cash. In the event Borrower fails to pay such excess, Lender may, in
its discretion, setoff such amount against Borrower’s accounts at Lender.
Borrower may request a Revolving Loan by written notice to Lender, via facsimile
transmission, electronic mail or otherwise, no later than 10:00 a.m. local time
on the date Borrower shall request that such Revolving Loan be advanced, which
written request shall include a Borrowing Base Certificate certified by the
Borrower or financial officer of Borrower that sets forth the calculation of the
Borrowing Base as of such date if requested or required by Lender. Lender shall
make each Revolving Loan by crediting the amount thereof to Borrower’s account
at Lender.
The entire principal balance, together with all accrued and unpaid interest and
any other charges, advances and fees, if any, outstanding hereunder, shall be
due and payable in full on the earlier of the Maturity Date or upon acceleration
of the Note.
The principal sum outstanding shall bear interest from the date of the first
advance until paid at a floating rate of interest equal to the percent per annum
set forth below (the “Interest Rate”), which rate of interest will fluctuate on
a periodic basis as provided herein to the rate specified by the following table
based upon the ratio of Borrower’s Trailing Twelve Month EBITDA (TTM EBITDA):

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) 33118-23-8-T.WHIT -
Version # 2

 



--------------------------------------------------------------------------------



 



      TTM EBITDA   Then Interest Rate Equals
Zero to $300,000.00
  Prime Rate plus 3.00%
 
   
Greater than $300,000 but less than or equal to $700,000
  Prime Rate plus 2.00%
 
   
Greater than $700,000 but less than or equal to $1,200,000
  Prime Rate plus 1.00%
 
   
Greater than $1,200,000 but less than or equal to $1,500,000
  Prime Rate
 
   
Greater than $1,500,000 but less than or equal to $2,500,000
  Prime Rate minus 0.50%
 
   
Greater than $2,500,000
  Prime Rate minus 1.00%

Interest rate changes based upon changes in the foregoing chart will be made
effective as of the date of the first advance hereunder and on the first day of
the calendar month following the review by Lender of Borrower’s monthly
financial statements detailing compliance with the above-mentioned financial
measurement. As used herein, Prime Rate shall mean the rate established from
time to time by Fifth Third Bank at its principal office as its “Prime Rate”,
whether or not Fifth Third Bank shall at times lend to borrowers at lower rates
of interest, or if there is no such prime rate, then such other rate as may be
substituted by Fifth Third Bank for the prime rate. In addition to changes
occurring pursuant to fluctuations in the foregoing chart, the interest rate
charged hereunder shall change automatically upon each change in the Prime Rate.
Interest shall be calculated based on a 360-day year and charged for the actual
number of days elapsed, and shall be payable on the 1st day of each month
beginning on September 1, 2008.
Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on the Borrowing exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.
     2. USE OF PROCEEDS. Borrower certifies that the proceeds of this loan are
to be used for business purposes.
     3. RENEWAL. This Note is issued, not as a payment toward, but as a
continuation of, the obligations of Borrower to Lender pursuant to that certain
note dated April 30, 2008, in the principal amount of $500,000.00 (together with
all prior amendments thereto or restatements thereof the “Prior Note”).
Accordingly, this Note shall not be construed as a novation or extinguishment
of, the obligations arising under the Prior Note, and its issuance shall not
affect the priority of any security interest granted in connection with the
Prior Note.
     4. UNUSED COMMITMENT FEE may charge, and Borrower agrees to pay the
following fees at the times stated below:
On the 30th day of each May, August, November, and February of each year that
Obligations (defined herein) remain outstanding, an unused commitment fee, to be
determined as follows: the average daily amount of the Borrowing unused by
Borrower for the previous three-month period as measured on each April 30,
July 31, October 31, and January 31, multiplied by 0.0035 (35 basis points).
     5. NOTE PROCESSING FEE. Lender may charge, and Borrower agrees to pay on
the above Effective Date, a note processing fee in the amount of $400.00.
     6. REPRESENTATIONS AND WARRANTIES. Borrower hereby warrants and represents
to Lender the following:

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 2 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



     (a) Organization and Qualification. Borrower is duly organized, validly
existing and in good standing under the laws of the State of its incorporation,
has the power and authority to carry on its business and to enter into and
perform all documents relating to this loan transaction, and is qualified and
licensed to do business in each jurisdiction in which such qualification or
licensing is required. All information provided to Lender with respect to
Borrower and its operations is true and correct.
     (b) Due Authorization. The execution, delivery and performance by Borrower
of the Loan Documents have been duly authorized by all necessary corporate
action, and shall not contravene any law or any governmental rule or order
binding on Borrower, or the articles of incorporation and code of regulations or
by-laws of Borrower, nor violate any agreement or instrument by which Borrower
is bound nor result in the creation of a Lien on any assets of Borrower except
the Lien granted to Lender herein. Borrower has duly executed and delivered to
Lender the Loan Documents and they are valid and binding obligations of Borrower
enforceable according to their respective terms, except as limited by equitable
principles and by bankruptcy, insolvency or similar laws affecting the rights of
creditors generally. No notice to, or consent by, any governmental body is
needed in connection with this transaction.
     (c) Litigation. There are no suits or proceedings pending or threatened
against or affecting Borrower, and no proceedings before any governmental body
are pending or threatened against Borrower except as otherwise specifically
disclosed to Lender on or prior to the Effective Date or as set forth on any
Litigation Exhibit which may be attached hereto.
     (d) Business. Borrower is not a party to or subject to any agreement or
restriction that may have a material adverse effect on Borrower’s business,
properties or prospects. Borrower has all franchises, authorizations, patents,
trademarks, copyrights and other rights necessary to advantageously conduct its
business. They are all in full force and effect and are not in known conflict
with the rights of others.
     (e) Licenses, etc. Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the advantageous
conduct of its business. Borrower possesses adequate licenses, patents, patent
applications, copyrights, trademarks, trademark applications, and trade names to
continue to conduct its business as heretofore conducted by it, without any
conflict with the rights of any other person or entity. All of the foregoing are
in full force and effect and none of the foregoing are in known conflict with
the rights of others.
     (f) Laws. Borrower is in material compliance with all laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon Borrower by any law or by any governmental
authority, court or agency.
     (g) Title. Borrower has good and marketable title to the assets reflected
on the most recent balance sheet submitted to Lender, free and clear from all
liens and encumbrances of any kind, except for (collectively, the “Permitted
Liens”) (a) current taxes and assessments not yet due and payable, (b) liens and
encumbrances, if any, reflected or noted on such balance sheet or notes thereto,
(c) assets disposed of in the ordinary course of business, and (d) any security
interests, pledges, assignments or mortgages granted to Lender to secure the
repayment or performance of the Obligations.
     (h) Subsidiaries and Partnerships. Borrower has no subsidiaries and is not
a party to any partnership agreement or joint venture agreement.
     7. AFFIRMATIVE COVENANTS. Borrower covenants with, and represents and
warrants to, Lender that, from and after the execution date of the Loan
Documents until the Obligations are paid and satisfied in full:
     (a) Access to Business Information. Borrower shall maintain proper books of
accounts and records and enter therein complete and accurate entries and records
of all of its transactions in accordance with generally accepted accounting
principles and give representatives of Lender access thereto at all reasonable
times, including permission to: (a) examine, copy and make abstracts from any
such books and records and such other information which might be helpful to
Lender in evaluating the status of the Obligations as it may reasonably

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 3 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



request from time to time, and (b) communicate directly with any of Borrower’s
officers, employees, agents, accountants or other financial advisors with
respect to the business, financial conditions and other affairs of the Borrower.
     (b) Inspection of Collateral. Borrower shall give Lender reasonable access
to the Collateral and the other property securing the Obligations for the
purpose of performing examinations thereof and to verify its condition or
existence.
     (c) Financial Statements. Borrower shall maintain a standard and modern
system for accounting and shall furnish to Lender:
     (i) Within 120 days after the end of each fiscal year, a copy of Borrower’s
internally prepared consolidated financial statements for that year in a form
reasonably acceptable to Lender, prepared and certified as complete and correct,
subject to changes resulting from year-end adjustments, by the principal
financial officer of Borrower;
     (ii) With the statements submitted above, a certificate signed by the
Borrower, (i) stating that no Event of Default specified herein, nor any event
which upon notice or lapse of time, or both would constitute such an Event of
Default, has occurred, or if any such condition or event existed or exists,
specifying it and describing what action Borrower has taken or proposes to take
with respect thereto, and (ii) setting forth, in summary form, figures showing
the financial status of Borrower in respect of the financial restrictions
contained herein;
     (iii) Immediately upon any officer of Borrower obtaining knowledge of any
condition or event which constitutes or, after notice or lapse of time or both,
would constitute an Event of Default, a certificate of such person specifying
the nature and period of the existence thereof, and what action Borrower has
taken or is taking or proposes to take in respect thereof;
     (iv) Within 20 days after the end of each month, Borrower shall deliver to
Lender an accounts receivable aging report in form and substance reasonably
acceptable to Lender;
All of the statements referred to in (i) and (iv) above shall be in conformance
with generally accepted accounting principles and give representatives of Lender
access thereto at all reasonable times, including permission to examine, copy
and make abstracts from any such books and records and such other information
which might be helpful to Lender in evaluating the status of the loans as it may
reasonably request from time to time.
On the execution date hereof and within 20 days after the end of each calendar
month, Borrower shall deliver to Lender a Borrowing Base Certificate in the form
regularly used by Lender’s commercial loan customers.
With all financial statements delivered to Lender as provided in (i) and
(iv) above, Borrower shall deliver to Lender a Financial Statement Compliance
Certificate in addition to the other information set forth therein, which
certifies the Borrower’s compliance with the financial covenants set forth
herein and that no Event of Default has occurred.
If at any time Borrower has any additional subsidiaries which have financial
statements that could be consolidated with those of Borrower under generally
accepted accounting principles, the financial statements required by subsections
(i) and (iv) above shall be the financial statements of Borrower and all such
subsidiaries prepared on a consolidated and consolidating basis.
     (d) Condition and Repair. Borrower shall maintain its equipment and all
Collateral used in the operation of its business in good repair and working
order and shall make all appropriate repairs, improvements and replacements
thereof so that the business carried on in connection therewith may be properly
and advantageously conducted at all times.

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 4 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



     (e) Insurance. At its own cost, Borrower shall obtain and maintain
insurance against (a) loss, destruction or damage to its properties and business
of the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower and,
in any event, sufficient to fully protect Lender’s interest in the Collateral,
and (b) insurance against public liability and third party property damage of
the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower. All
such policies shall (i) be issued by financially sound and reputable insurers,
(ii) name Lender as an additional insured and, where applicable, as loss payee
under a Lender loss payable endorsement satisfactory to Lender, and (iii) shall
provide for thirty (30) days written notice to Lender before such policy is
altered or canceled. All of the insurance policies required hereby shall be
evidenced by one or more Certificates of Insurance delivered to Lender by
Borrower on the Closing Date and at such other times as Lender may request from
time to time.
     (f) Taxes. Borrower shall pay when due all taxes, assessments and other
governmental charges imposed upon it or its assets, franchises, business, income
or profits before any penalty or interest accrues thereon (provided, however,
that extensions for filing and payment of such taxes shall be permitted
hereunder if disclosed to and consented to by Lender), and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Lender is
notified in advance of such contest and if Borrower establishes an adequate
reserve or other appropriate provision required by generally accepted accounting
principles and deposits with Lender cash or bond in an amount acceptable to
Lender.
     (g) Existence; Business. Borrower shall (a) maintain its existence as a
corporation, (b) continue to engage primarily in business of the same general
character as that now conducted, and (c) refrain from entering into any lines of
business substantially different from the business or activities in which
Borrower is presently engaged.
     (h) Compliance with Laws. Borrower shall comply with all federal, state and
local laws, regulations and orders applicable to Borrower or its assets
including but not limited to all Environmental Laws, in all respects material to
Borrower’s business, assets or prospects and shall immediately notify Lender of
any violation of any rule, regulation, statute, ordinance, order or law relating
to the public health or the environment and of any complaint or notifications
received by Borrower regarding to any environmental or safety and health rule,
regulation, statute, ordinance or law. Borrower shall obtain and maintain any
and all licenses, permits, franchises, governmental authorizations, patents,
trademarks, copyrights or other rights necessary for the ownership of its
properties and the advantageous conduct of its business and as may be required
from time to time by applicable law.
     (i) Notice of Default. Borrower shall, within ten (10) days of its
knowledge thereof, give written notice to Lender of: (a) the occurrence of any
event or the existence of any condition which would be, after notice or lapse of
applicable grace periods, an Event of Default, and (b) the occurrence of any
event or the existence of any condition which would prohibit or limit the
ability of Borrower to reaffirm any of the representations or warranties, or to
perform any of the covenants, set forth herein.
     (j) Costs. Borrower shall reimburse Lender for any and all fees, costs and
expenses including, without limitation, reasonable attorneys’ fees, other
professionals’ fees, appraisal fees, environmental assessment fees (including
Phase I and Phase II assessments), field exam audits, expert fees, court costs,
litigation and other expenses (collectively, the “Costs”) incurred or paid by
Lender or any of its officers, employees or agents in connection with: (a) the
preparation, negotiation, procurement, review, administration or enforcement of
the Loan Documents or any instrument, agreement, document, policy, consent,
waiver, subordination, release of lien, termination statement, satisfaction of
mortgage, financing statement or other lien search, recording or filing related
thereto (or any amendment, modification or extension to, or any replacement or
substitution for, any of the foregoing), whether or not any particular portion
of the transactions contemplated during such negotiations is ultimately
consummated, and (b) the defense, preservation and protection of Lender’s rights
and remedies thereunder, including without limitation, its security interest in
the Collateral or any other property pledged to secure the Loans, whether
incurred in bankruptcy, insolvency, foreclosure or other litigation or
proceedings or

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 5 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



otherwise. The Costs shall be due and payable upon demand by Lender. If Borrower
fails to pay the Costs when upon such demand, Lender is entitled to disburse
such sums as Obligations. Thereafter, the Costs shall bear interest from the
date incurred or disbursed at the highest rate set forth in the Note(s). This
provision shall survive the termination of this Agreement and/or the repayment
of any amounts due or the performance of any Obligation.
     (k) Other Amounts Deemed Loans. If Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Note, or to discharge any Lien prohibited hereby,
or to comply with any other Obligation, Lender may, but shall not be obligated
to, pay, satisfy, discharge or bond the same for the account of Borrower. To the
extent permitted by law and at the option of Lender, all monies so paid by
Lender on behalf of Borrower shall be deemed Obligations and Borrower’s payments
under this Note may be increased to provide for payment of such Obligations plus
interest thereon.
     (l) Further Assurances. Borrower shall execute, acknowledge and deliver, or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements or instruments, and take or cause to be taken
all such other action, as shall be reasonably necessary from time to time to
give full effect to the Loan Documents and the transactions contemplated
thereby.
     8. NEGATIVE COVENANTS. Borrower covenants with, and represents and warrants
to, Lender that, from and after the execution date hereof until the Obligations
are paid and satisfied in full:
     (a) Indebtedness. Borrower shall not incur, create, assume or permit to
exist any additional Indebtedness for borrowed money (other than the
Obligations) or Indebtedness on account of deposits, notes, bonds, debentures or
similar obligations or other indebtedness evidenced by notes, bonds, debentures,
capitalized leases or similar obligations.
     (b) Merger; Disposition of Assets. Borrower shall not (a) change its
capital structure, (b) merge or consolidate with any entity, (c) amend or change
its articles of incorporation and code of regulations or by-laws or (d) sell,
lease, transfer or otherwise dispose of, or grant any person an option to
acquire, or sell and leaseback, all or any substantial portion of its assets,
whether now owned or hereafter acquired, except for bona fide sales of Inventory
in the ordinary course of business and dispositions of property which is
obsolete and not used or useful in its business.
     9. DEFINITIONS. Certain capitalized terms have the meanings set forth on
any exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:
     (a) “Account Debtor” means Borrower’s customers and all other persons
obligated to Borrower on Accounts.
     (b) “Borrowing Base” means, as of the relevant date of determination,
borrowings will be limited to the lesser of 80% of the net amount of Borrower’s
Eligible Accounts (less than 90 days) or the Tangible Net Worth of Streamline
Health Solutions, Inc.
     (c) “Eligible Accounts” means, as of the relevant date of determination,
those trade accounts arising in the ordinary course of business that: (i) shall
be due and payable within 90 days from the invoice date, (ii) have been validly
assigned to Lender, (iii) strictly comply with all of Borrower’s warranties and
representations to Lender in the Loan Documents, and, (iv) with regard to which
Borrower strictly complies with its covenants with Lender in the Loan Documents;
provided that Eligible Accounts shall not include the following: (a) Accounts
with respect to which the Account Debtor is a shareholder, officer, employee or
agent of Borrower, or a corporation more than 5% of the stock of which is owned
by any of such persons; (b) Accounts with respect to which the Account Debtor is
not a resident of the United States or Canada; (c) Accounts with respect to
which the Account Debtor is the United States or any department, agency or
instrumentality of the United States unless Borrower has assigned its

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 6 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



interests in such Accounts to Lender pursuant to Federal Assignment of Claims
Act or Lender has expressly waived that requirement with respect to specific
receivables; (d) Accounts with respect to which the Account Debtor is any State
of the United States or any city, town municipality or division thereof that
requires Borrower to support its obligations to such Account Debtor with a
performance bond issued by a surety company; (e) Accounts with respect to which
the Account Debtor is a subsidiary of, related to, affiliated or has common
officers or directors with Borrower; (f) any Accounts of a particular Account
Debtor if Borrower is or may become liable to that Account Debtor for goods sold
or services rendered by that Account Debtor to such Borrower; (g) any Accounts
owed by a particular Account Debtor, other than the U.S. Government, or a
department or agency thereof, which exceed 20% of all Eligible Accounts; (h) any
and all Accounts owed by a particular Account Debtor when 25% or more of the
total Accounts of such Account Debtor are more than 90 days old from the invoice
date; (i) any Accounts owed by an Account Debtor who does not meet Lender’s
standards of creditworthiness, in Lender’s sole credit judgment exercised in
good faith; (j) any Accounts owed by any Account Debtor which has filed or has
had filed against it a petition for bankruptcy, insolvency, reorganization or
any other type of relief under insolvency laws; (k) any Accounts owed by an
Account Debtor which has made an assignment for the benefit of creditors; and
(l) any Accounts deemed to be ineligible by Lender based upon credit and
collateral considerations as Lender may deem appropriate, in Lender’s sole
judgment exercised in good faith.
     (d) “Indebtedness” means (i) all items (except items of capital stock, of
capital surplus, of general contingency reserves or of retained earnings,
deferred income taxes, and amount attributable to minority interest if any)
which in accordance with generally accepted accounting principles would be
included in determining total liabilities on a consolidated basis (if Borrower
should have a subsidiary) as shown on the liability side of a balance sheet as
at the date as of which Indebtedness is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or conditional sale or other title
retention agreement to which any property or asset owned or held is subject,
whether or not the indebtedness secured thereby shall have been assumed
(excluding non-capitalized leases which may amount to title retention agreements
but including capitalized leases), and (iii) all indebtedness of others which
Borrower or any subsidiary has directly or indirectly guaranteed, endorse
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which Borrower or
any subsidiary has agreed to apply or advance funds (whether by way of loan,
stock purchase, capital contribution or otherwise) or otherwise to become
directly or indirectly liable.
     (e) “Lien” means any security interest, mortgage, pledge, assignment, lien
or other encumbrance of any kind, including interests of vendors or lessors
under conditional sale contracts or capital leases.
     (f) “Loan Documents” means any and all Rate Management Agreements and each
and every document or agreement executed by any party evidencing, guarantying or
securing any of the Obligations; and “Loan Document” means any one of the Loan
Documents.
     (g) “TTM EBITDA” means on a consolidated basis, the amount of Borrower’s
earnings before interest, taxes, depreciation and amortization expense for the
measurement period to be calculated on a historical trailing twelve month basis.
     (h) “Obligation(s)” means all loans, advances, indebtedness and each and
every other obligation or liability of Borrower owed to each of Lender and/or
any affiliate of Fifth Third Bancorp, however created, of every kind and
description whether now existing or hereafter arising and whether direct or
indirect, primary or as guarantor or surety, absolute or contingent, liquidated
or unliquidated, matured or unmatured, participated in whole or in part, created
by trust agreement, lease overdraft, agreement or otherwise, whether or not
secured by additional collateral, whether originated with Lender or owed to
others and acquired by Lender by purchase, assignment or otherwise, and
including, without limitation, all loans, advances, indebtedness and each and
every obligation or liability arising under the loan document, any and all Rate
Management Obligations (as defined in the Loan Documents), letters of credit now
or hereafter issued by Lender or any affiliate of Fifth Third Bancorp for the
benefit of or at the request of Borrower, all obligations to perform or forbear
from performing acts, and agreements, instruments and documents evidencing,
guarantying, securing or otherwise executed in connection with any of the
foregoing, together with any amendments, modifications and restatements thereof,
and all

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 7 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



expenses and attorneys’ fees incurred by Lender hereunder or any other document,
instrument or agreement related to any of the foregoing.
     (i) “Collateral” means all personal and/or real property provided by
Borrower to Lender as collateral security for the obligations.
     (j) “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.
     (k) “Rate Management Obligations” means any and all obligations of Borrower
to Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent
or otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any Rate Management
Agreement.
     10. EVENTS OF DEFAULT. Upon the occurrence of any of the following events
(each, an “Event of Default”), Lender may, at its option, without any demand or
notice whatsoever, cease making advances and declare this Note and all
Obligations to be fully due and payable in their aggregate amount, together with
accrued interest and all prepayment premiums, fees, and charges applicable
thereto:
     (a) Any failure to make any payment when due of principal or accrued
interest on this Note or any other Obligation and such nonpayment remains
uncured for 10 days after written notice from Lender to Borrower of such
default.
     (b) Any representation or warranty of Borrower set forth in this Note or in
any agreement, instrument, document, certificate or financial statement
evidencing, guarantying, securing or otherwise related to, this Note or any
other Obligation shall be materially inaccurate or misleading.
     (c) Borrower shall fail to observe or perform any other material term or
condition of this Note or any other term or condition set forth in any
agreement, instrument, document, certificate or financial statement evidencing,
guarantying or otherwise related to this Note or any other Obligation, or
Borrower shall otherwise default in the observance or performance of any
covenant or agreement set forth in any of the foregoing for 30 days after
written notice from Lender to Borrower of such default.
     (d) The dissolution of Borrower or of any endorser or guarantor of the
Obligations, or the merger or consolidation of any of the foregoing with a third
party, or the lease, sale or other conveyance of a material part of the assets
or business of any of the foregoing to a third party outside the ordinary course
of its business, or the lease, purchase or other acquisition of a material part
of the assets or business of a third party by any of the foregoing.
     (e) The creation of any Lien (except a lien to Lender) on, the institution
of any garnishment proceedings by attachment, levy or otherwise against, the
entry of a judgment against, or the seizure of, any of the property of Borrower
or any endorser or guarantor hereof including, without limitation, any property
deposited with Lender.

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 8 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



     (f) In the reasonable judgment of Lender in good faith, any material
adverse change occurs in the existing or prospective financial condition of
Borrower that will affect the ability of Borrower to repay the Obligations.
     (g) A commencement by the Borrower of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of the Borrower in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Borrower, or for any substantial
part of the property of Borrower, or ordering the wind-up or liquidation of the
affairs of Borrower; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Borrower of any general assignment for the
benefit of creditors; or the failure of the Borrower of the Obligations
generally to pay its debts as such debts become due; or the taking of action by
the Borrower in furtherance of any of the foregoing.
     (h) Nonpayment by the Borrower of any Rate Management Obligation relating
to this Note when due or the breach by the Borrower of any term, provision or
condition contained in any Rate Management Agreement.
     11. REMEDIES. After the occurrence of an Event of Default, in addition to
any other remedy permitted by law, Lender may at any time, without notice, apply
the Collateral to this Note or such other Obligations, whether due or not, and
Lender may, at its option, proceed to enforce and protect its rights by an
action at law or in equity or by any other appropriate proceedings; provided
that this Note and the Obligations shall be accelerated automatically and
immediately if the Event of Default is a filing under the Bankruptcy Code.
Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Lender in the
exercise of any such right or remedy shall operate as a waiver. No single or
partial exercise by Lender of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Lender of any Event of Default shall be effective unless in
writing and signed by Lender, nor shall a waiver on one occasion be construed as
a waiver of any other occurrence in the future.
     12. LATE PAYMENTS; DEFAULT RATE; FEES. If any payment is not paid when due
(whether by acceleration or otherwise) or within 10 days thereafter, undersigned
agrees to pay to Lender a late payment fee as provided for in any loan agreement
or 5% of the payment amount, whichever is greater with a minimum fee of $20.00.
After an Event of Default, Borrower agrees to pay to Lender a fixed charge of
$25.00, or Borrower agrees that Lender may, without notice, increase the
Interest Rate by three percentage points (3%) (the “Default Rate”), whichever is
greater. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason. In addition, Lender may
charge loan documentation fees as may be reasonably determined by the Lender.
     13. ENTIRE AGREEMENT. Borrower agrees that there are no conditions or
understandings which are not expressed in this Note and the documents referred
to herein.
     14. SEVERABILITY. The declaration of invalidity of any provision of this
Note shall not affect any part of the remainder of the provisions.
     15. ASSIGNMENT. Borrower agrees not to assign any of Borrower’s rights,
remedies or obligations described in this Note without the prior written consent
of Lender. Borrower agrees that Lender may assign some or all of its rights and
remedies described in this Note without notice to, or prior consent from, the
Borrower.
     16. MODIFICATION; WAIVER OF LENDER. The modification or waiver of any of
Borrower’s obligations or Lender’s rights under this Note must be contained in a
writing signed by Lender. Lender may perform Borrower’s obligations, or delay or
fail to exercise any of its rights or remedies, without causing a waiver of
those obligations or rights. A waiver on one occasion shall not constitute a
waiver on another occasion. Borrower’s obligations under this Note shall not be
affected if Lender amends, compromises, exchanges, fails to exercise, impairs or
releases (i) any of the obligations belonging to any co- borrower, endorser or
guarantor or (ii) any of its rights against any co- borrower, guarantor or
endorser.

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 9 - 33118-23-8-T.WHIT -
Version # 2





--------------------------------------------------------------------------------



 



     17. WAIVER OF BORROWER. Demand, presentment, protest and notice of
dishonor, notice of protest and notice of default are hereby waived by Borrower,
and any endorser or guarantor hereof. Each of Borrower, including but not
limited to all co-makers and accommodation makers of this Note, hereby waives
all suretyship defenses including but not limited to all defenses based upon
impairment of Collateral and all suretyship defenses described in Section 3-605
of the Uniform Commercial Code (the “UCC”). Such waiver is entered to the full
extent permitted by Section 3-605 (i) of the UCC.
     18. GOVERNING LAW; CONSENT TO JURISDICTION. This Note is delivered in, is
intended to be performed in, will be governed, construed, and enforceable in
accordance with and governed by the internal laws of, the State of Ohio, without
regard to principles of conflicts of law. Borrower agrees that the state and
federal courts in the County where the Lender is located shall have exclusive
jurisdiction over all matters arising out of this Note, and that service of
process in any such proceeding shall be effective if mailed to Borrower at the
address set forth herein.
     19. JURY WAIVER. BORROWER, AND ANY ENDORSER OR GUARANTOR HEREOF, WAIVE THE
RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     20. WARRANT OF ATTORNEY. Borrower authorizes any attorney of record to
appear for it in any court of record in the State of Ohio, after maturity of
this Note, whether by its terms or upon default, acceleration or otherwise, to
waive the issuance and service of process, and release all errors, and to
confess judgment against it in favor of Lender for the principal sum due herein
together with interest, charges, court costs and attorneys’ fees. Stay of
execution and all exemptions are hereby waived. If this Note or any Obligation
is referred to an attorney for collection, and the payment is obtained without
the entry of a judgment, the obligors shall pay to the holder of such
obligations its attorneys’ fees. EACH OF BORROWER AND ANY ENDORSER OR ANY
GUARANTOR AGREES THAT AN ATTORNEY WHO IS COUNSEL TO LENDER OR ANY OTHER HOLDER
OF SUCH OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR BORROWER WHEN TAKING
THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. BORROWER AGREES THAT ANY ATTORNEY
TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY LENDER OR HOLDER OF SUCH
OBLIGATION. BORROWER WAIVES ANY CONFLICT OF INTEREST THAT MAY BE CREATED BECAUSE
THE ATTORNEY REPRESENTING THE BORROWER IS BEING PAID BY LENDER OR THE HOLDER OF
SUCH OBLIGATION.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

         
 
  BORROWER:    
 
            Streamline Health, Inc. fka LanVision, Inc., an Ohio corporation
 
       
 
  By: /s/ Paul W. Bridge Jr.    
 
 
 
(Authorized Signer)    
 
       
 
  Paul W. Bridge Jr., CFO    
 
       
 
  (Print Name and Title)    

  PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/06) - 10 - 33118-23-8-L-T.WHIT
- Version # 2

